Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 10-26, 31, and 33-50 are all the claims.
2.	Claims 1, 10-26, 31, and 33-50 are all the claims under examination.


Information Disclosure Statement
3.	The IDS of 6/30/2022 has been considered and entered. The initialed and dated 1449 form is attached.

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
	a) The IDS of 6/30/2022 does not site references that are found to be materially relevant to the patentability of the claims found to be allowed in the Notice of Allowance of 6/23/2022.
b) The present invention provides a stable and highly specific heterodimeric Fc receptor binding member of immunoglobulin constructs, e.g., bispecific antibodies, retaining desirable properties of native IgG and lacking undesirable heavy chain-light chain mispairing attributable to the IgG CH3 domain mutations for the first and second polypeptides of the Fc receptor binding member set forth in elements (a)-(h).
	c) The ordinary artisan in consulting the specification would interpret the metes and bounds for the meaning of “a nucleic acid” as defined therein and as applied to Claims 26, 31, 33, and 44-50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 1, 10-26, 31, and 33-50 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643